J-S75035-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
            v.                            :
                                          :
HEMANT KOHLI,                             :
                                          :
                  Appellant               :           No. 101 EDA 2016

    Appeal from the Judgment of Sentence entered on October 21, 2013
              in the Court of Common Pleas of Chester County,
             Criminal Division, No(s): CP-15-CR-0000569-2013

BEFORE: BOWES, MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED JANUARY 10, 2017

     Hemant Kohli (“Kohli”) appeals, nunc pro tunc, from the judgment of

sentence imposed following his conviction of driving under the influence

(“DUI”).   See 75 Pa.C.S.A. § 3802(a)(1).      We reverse and remand for

resentencing.

     The trial court has set forth an extensive recitation of the underlying

facts in its Opinion, which we adopt for the purpose of this appeal. See Trial

Court Opinion, 3/10/16, at 4-19.

     On August 6, 2013, following a jury trial, Kohli was found guilty of one

count of DUI.    The jury also found that Kohli had refused to submit to a

blood test. On October 21, 2013, the trial court sentenced Kohli to 18 to 36
J-S75035-16


months in prison, followed by two years’ probation.1        Kohli did not file a

direct appeal.

        On September 8, 2014, Kohli filed a counseled Post Conviction Relief

Act (“PCRA”)2 Petition.      On December 3, 2015, with agreement of the

Commonwealth, the PCRA court entered an Order granting Kohli the right to

file a nunc pro tunc direct appeal.    Thereafter, Kohli filed a nunc pro tunc

appeal and a Pennsylvania Rule of Appellate Procedure 1925(b) Concise

Statement.

        On appeal, Kohli raises the following questions for our review:

        1. Whether the evidence was insufficient as a matter of law to
           sustain [Kohli’s] conviction for [DUI]?

        2. Did the Common Pleas Court [err] in imposing a minimum
           mandatory sentence?

Brief for Appellant at 2.

        In his first claim, Kohli contends that the evidence was insufficient to

support his conviction. Id. at 7. Kohli argues that he only had one drink

approximately seven hours prior to the vehicle stop; when he stopped his

vehicle at the stop sign, the vehicle only slightly went past the sign; he was

able to pull over when the officer engaged his emergency lights; and there

was no other evidence of erratic driving. Id. at 8-9. Kohli asserts that he


1
 At sentencing, the trial court noted that the conviction at issue in this case
was Kohli’s third DUI conviction in a ten-year period. N.T., 10/21/13, at 5,
9.
2
    See 42 Pa.C.S.A. §§ 9541-9546.


                                   -2-
J-S75035-16


passed the first field sobriety test and only exhibited signs of impairment on

the “walk and turn test and [the] one leg test.”      Id. at 9.   Kohli further

denies that he slurred his speech, had bloodshot eyes, admitted to drinking

alcohol, or engaged in any extreme behavior. Id. Rather, Kohli claims that

he was coherent at the time of the stop. Id. Kohli also contends that there

was no blood alcohol or drug testing conducted to demonstrate that he was

under the influence. Id. Kohli argues that he refused to submit to a blood

test because he was battling a skin disorder and was prone to infection from

a needle.     Id.   Kohli asserts that he should have been provided an

alternative chemical test, and that such a test could have rebutted the

Commonwealth’s allegations. Id. at 9-10.

      The trial court set forth the relevant law, addressed Kohli’s sufficiency

claim and determined that it is without merit.      See Trial Court Opinion,

3/10/16, at 2-21.     We adopt the trial court’s sound reasoning for the

purpose of this appeal. See id.

      In his second claim, Kohli contends that his mandatory minimum

sentence was illegal based upon Alleyne v. United States, 133 S. Ct. 2151

(2013). Brief for Appellant at 11.3 Kohli argues that his sentence is illegal



3
  Kohli’s failure to include this legality claim in his Rule 1925(b) Concise
Statement does not result in waiver. See Commonwealth v. Henderson,
938 A.2d 1063, 1065 n.1 (Pa. Super. 2007) (stating that appellant’s failure
to include a legality of sentence challenge in his Rule 1925(b) concise
statement did not result in waiver, as such a claim cannot be waived where
jurisdictional requirements are met).


                                  -3-
J-S75035-16


because the jury did not find beyond a reasonable doubt all facts necessary

to require imposition of a mandatory minimum sentence. Id.4

      Section 3804(c)(3) states the following:

      (c)   Incapacity;     highest     blood      alcohol;    controlled
      substances.--An individual who violates      section 3802(a)(1) and
      refused testing of blood or breath or an     individual who violates
      section 3802(c) or (d) shall be sentenced    as follows:

                                      ***

      (3) For a third or subsequent offense, to:

      (i) undergo imprisonment of not less than one year;
      (ii) pay a fine of not less than $2,500; and
      (iii) comply with all drug and alcohol treatment requirements
      imposed under sections 3814 and 3815.

75 Pa.C.S.A. § 3804(c)(3).

      Here, the mandatory minimum sentence was imposed based upon

Kohli’s prior convictions, his violation of section 3802(a)(1), and his failure

to consent to a blood test. See N.T., 8/6/13, at 63-64. Prior to addressing

Kohli’s claim on appeal, we will first determine whether the imposition of the

mandatory minimum sentence violated the recent United States Supreme




4
  We note that Kohli does not identify the “fact” that the trial court utilized in
imposing the mandatory minimum sentence. See Pa.R.A.P. 2119(a) (stating
that the argument must contain “such discussion and citation of authorities
as are deemed pertinent.”). Here, Kohli was subject to the mandatory
minimum sentence under 75 Pa.C.S.A. § 3804(c)(3). See N.T., 10/21/13,
at 21.


                                   -4-
J-S75035-16


Court holding in Birchfield v. North Dakota, 136 S.Ct. 2160 (2016).5 In

Birchfield, the Supreme Court concluded that “a breath test, but not a

blood test, may be administered as a search incident to a lawful arrest for

drunk driving.” Birchfield, 136 S. Ct. at 2185. Additionally, the Supreme

Court held that blood tests taken pursuant to implied consent laws are an

unconstitutional invasion of privacy.   Id. at 2186.     The Supreme Court

stated that “motorists cannot be deemed to have consented to submit to a

blood test on pain of committing a criminal offense.”      Id.; see also id.

(concluding that the petitioner could not be convicted of refusing a

warrantless blood draw following an arrest for driving under the influence).

       As the Birchfield Court held that the practice of criminalizing the

failure to consent to blood testing following a driving under the influence

arrest was unconstitutional, the trial court improperly relied upon section

3804(c)(3) in imposing a mandatory minimum sentence upon Kohli.

Because there was no statutory authority to impose the sentence, we must

reverse the sentence and remand for resentencing.6




5
  We note that sentencing issues which implicate a court’s statutory
authority to impose a sentence implicates the legality of sentence.
Commonwealth v. Foster, 17 A.3d 332, 342 (Pa. 2011). While this issue
was not raised by the trial court, the Commonwealth, or Kohli, it is well-
settled that legality of sentence questions may be raised sua sponte by this
Court. Commonwealth v. Wolfe, 106 A.3d 800, 801 (Pa. Super. 2014).
6
  Based upon our disposition, we need not further address Kohli’s bald
Alleyne challenge.


                                 -5-
J-S75035-16


      Judgment of sentence reversed.   Case remanded for resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/10/2017




                              -6-
                                                                                            Circulated 11/16/2016 02:57 PM




     11
     I
               COMMONWEAL           TH OF PENNSYLVANIA              IN THE COUR.T OF COMMON            PL.EA.S

                                                                    CHESTER COUNTY, PENNSYLV/\NI/\

                                                                    CRIMIN/\L ACTION

                                                                    NO. 569-'13

                                                                    SUPERIOR CT. NO. 101 EDA 2016



                                              $TATEfvlENT     Of TH!;__COUJ3I


     11                 On December 30, 2015,         Defendant filed a timely appeal following the court's
     I,·                                                                                                               I


     i
     •


               December 3, 2015 wanting of his nunc pro tune appeal request An appeal having been
                                                                                                                       1,1




     II                                                                                                                II
     II        taken, pursuant to Pa.RAP. ·J 925(a),        the following statement is submitted.
                                                                                                                       l
                       On August 6, 2013, a jury found Defendant guilty           of driving under the influence, in   I
               violation   of 75 Pa.C.S.A    § 3802(a)(1 ). The jury also found that Defendant refused to

               submit to a blood test.      Defendant was sentenced on October 21, 2013.
     lI                 On September 8, 2014, Defendant filed a Post Conviction Relief Act Petition.             On
     II
 f         I   Se pte m be r 17, 2014, an Order was entered directing the C ommonwe a Ith to file an

 11            Answer within 45 days. The Commonwealth filed an Answer on October 29, 2014. On

 !I            March 4, 2015, an Order was entered directing Defendant to comply with 42 f:la.C.S.f-\.             §
 11
               9545(d).(1),   which requires signed certifications from each intended witness when an

I              evidentiary    hearing is requested.

                       After Defendant      complied with the certification   requirement, an Order was entered
I
               on May 27, 2015, scheduling an evidentlary hearing to be held on June 24, 2015. On
I
j ! June 15, 2015, Defendant's request for a continuance of the hearing was granted and the

           l
           I
               hearing was rescheduled        for August 3, 2015.    011 July 27, 20·15, Defendant's request for
           I
11
,I
1,
!i         I
           I
             II   a continuance of the hearing was granted and the hearing was rescheduled for
                                                                                                                i
                  September 16, 20'15.          On September 14, 2015, Defendant's request for a continuance of i
        .I
        L'I
                  the hearing was ~Jranted and the hearinq was rescheduled for October 13, 2015.                                II
                            Following the evidentiary hearing, and with the agreement of the Commonwealth,
        11

                  an Order was entered on December 3, 2015 granting Defendant's request to file an
             I
             I

                  appeal nunc pro tune.          On December 30, 20·1     s,   Defendant filed a Notice of Appeal and

                  included a Statement of Matters Complained of on Appeal.                  Defendant alleges that the

                  evidence     was insufficient to support the verdict and that the verdict was against the

                  weight of the evidence.1         Vl/e wil first address the sufficiency     of the evidence claim and

                  then address      the weight of the evidence claim.

                  Sufficiencyof the Evidence:

                            The standard for reviewing the sufficiency of the evidence is "whether the
          !
 j  I     J       evidence,     viewed in the !ight most favorable to the Commonwealth                as verdict winner, is
    I
                  sufficient to enable the fact-finder to find every element of the crime beyond a
 I
 i                reasonable      doubt."     ~ommonwealth        v. Matthew, 909 A.2d 1254, 1256-57 (Pa. 2006),

                  citing Commonwealth           v. Williams,    896 A.2d 523, 535 (Pa. 2006), cert. denied,         127 S.Ct.

II                1253 (2007), and Common1J>{g_,.:lith v. Randolph, 873 A.2d 1277, 1281 (Pa. 2005), cert.


I,' I             denied,     547 U.S.      1058, 126 S.Ct.    1659 (2006).
                                                                                                                                 I
                            In addition,    all reasonable     inferences drawn from the evidence must be viewed in]
11
I,                                                                             ~omm_QlJ.Y:LEi~l!!J v. McCol!um, 926 A.2d         I
         Ii the light most favorable to the Commonwealth.
                  527, 530 (Pa.Super.          2007), quoting ~Qp,monwealth v.         Earr!...8-.?1, 563 A.2cl 158, 159         I'
         I                                                                                                                        I
                  (Pa.Super.     1989).      "The test is whether the evidence, thus viewed, is sufficient to prove               I
I
11                ······--·--···-·------ --· .. -·--····-····· ..· -                                                             I
,·
,I                 : Defendant's Statement of Matters Complained of on Appeal states "the judge's verdict of guilty,''           !
                                                                                                                                     i
11                                                                   2                                                           I
     I;

     'I l     guilt beyond a reasonable doubt."             tv1cColiLHl1, 926 A.2d at 530, citing 9omrngnw~~l!h v.

     iI       §.werd low. 636 A. 2d 1173 (Pa .Super. 1994). "This standard is equally applicable to                               I
          I   cases where the evidence is circumstantial rather than direct so long as the                                        '

          i   combination of the evidence links the accused to the crime beyond a reasonable

              doubt."       McCgJ!!J.rn.   926 A.2d at 530, quoting Swerdlow,          636 A.2d at 1 '176.

                        A conviction       must be based on more than mere suspicion or conjecture,

              however,       the Commonwealth          does not need to establish guilt to a mathematical
          I
              certainty.      fv1Q_~ol_[um, 926 A.2d at 530, quoting ,Con1n1onwealth v. Badman.              580 lt2d
     I        1367, 1372 (Pa.Super.           1990).    "Moreover, the facts and circumstances         established        by

              the Comrnonwealth            need not preclude every possibility of innocence." Q.QJJllllQJlW??.l.tb.

              v. Marrero, 914 A.2d 870, 872 (Pa.Super.              2006), citing Commonwealth         v. Bullick,     830

 :!.          A.2d 998, 1000 (Pa.Super.           2003).
 !
 i
 i                      Tile court may not weiqh the evidence and substitute its judqment for the fact-
 I
                                                                                                                                      11
 1       1.   finder.      lei.:. "Any doubts regarding a defendant's       quilt   may be resolved   by the fact-finder
 11

j'            unless the evidence is so weak and inconclusive that as a matter of law no probability                                  I

I        I of fact may be drawn from the combined circumstances."                       jl,1arrero, 914 A.2d at 872,                  '

['            citing Commonwealth v. DiStefan_Q, 782 A.2d 574, 582 (Pa.Super. 2001).                      app. denied, I
I
I        1    806 A.2d 858 (Pa. 2002) When evaluating the credibility of lhe witnesses and                                            11

I!
I
I.            evidence as well as the weiqht of the evidence, the fact-finder is free to believe                     all, part,       I
                                                                                                                                      I


I i ~~~,:~::: t::o~i.d::;e ::,:i:::t::4                      :::,;::~::lt:o:;~::~t~:gB          :o::;::~~:::~                         I


              however. the verdict of guilty was found by a jury. not the judge.
                                                                                                                                          I
11


         Stevenson, 894 A.2d 759, 77 3 (Pa .Super.              2006), app. denied, 917 A.2cl 846 (Pa,
11
I!       2007).

ii                The uncorroborated      testimony of one victim, if believed               by the trier of fact, is
11
                                                                                                                                  II
lI, I    sufficient to convict a defendant,      if all the elements of a crime are established                   beyond a
I
         reasonable doubt.       Q..9rn1T1011yve_9_Wl.Y,JY1s.£.ti, 850 A2cJ 690, 693 (Pa.Super. 2004),                  citing\
                                                                                                                                   I
                                                                                                                                   I
     I .G.QtDrn211wea!tl1_v._D_~'{is,   650 A.2d 452, 455 (Pa.Super.                 1994), app. granted,        659 A.2ci
I    I
11       557, affirmed,    674 A.2d 214 (Pa. ·1996). Hie Commonwealth                        presented two witnesses
11
II       and Hie Defendant       presented four witnesses.
                                                                                                                                   II
I        Fingin_g_$ of Fact:.                                                                                                          I
I! II
I                 Officer David Warrl!e testified at trial that he had been a patrol officer with Caln                                 I
i
I
I


I        Township Police Department for over eleven years.                  (N.T.,     8/5/13,     p. 38).    Prior to Caln            \
II
! I      Township     he served in three other police departments.                 Id.,_ Overall, he had served over                   I
'I I
         fifteen years as a police officer.     lei.                                                                                   I
 I                Office Wardle testified that on January          1, 20·13, at approximately 5:20 AM, he
                                                                                                                                       l
11       was driving in an unmarked patrol vehicle northbound on Municipal                             Drive in Caln
!I
!        Township,    Chester County.      (l'.JT., 8/5/13, pgs. 3~J, 71 and 7l3). His vehicle was the oniy                                I
I!                                                                                                                                         I
II       one on Municipal       Drive at the time.     (N .T., 8/5/'l 3, p. 70).      He stopped at the four 1Nay                          I
I,                                                                                                                                         I
!I       stop sign at the intersection     of G.D. Carlson        Boulevard.         (NT,     8/5/13, pqs. 39, 71 and                      I
         76).   Out of habit, he had his vehicle window cracked open.                       (N.T., 8/5/13, pgs. 39 and
I
         70).     While stopped, he heard a vehicle corning toward the intersection                          at a high rate
I:
         of speed; it was going eastbound         on G.O. Carlson Boulevard.                  (N.T.,    8/5/13, pgs. 39-40
                                                                                                                                               II
I
j I and71-72).
                                                                                                                                               I
11                                                                                                                                             I
iI
I
                                                                                                                                               i

                                                            4
                             Specifically,       he heard the sounds of the engine and the wheels on the road,

                   which sounded like they were going fast. (!\LT., 8/5/13, p.40).                                   Office Wardie testified
     I         i

                   that he stayed stopped because                   he did not want to go through the intersection . .kl_ He
     I
     II;           observed the headlights cominq and they appeared to be corning at a high rate of
     I         I
                   speed.      Id..,_ The officer ciid not think the vehicle would stop.                        19..:.   J\t the last second, the
               I
                   driver' applied the brakes and the vehicle came to a screeching                                       halt, "as much as
     I!
     1 •

     11
                   antilock brakes can come to a screeching halt."                            kl   He heard the wheels chirping as
     'I        I
                   the brakes clicked          on and off.      J_~L.
        I                    The officer testified that the vehicle did stop but that it was partially past the stop
    Il II          sign and into the intersection.              (f\J.T., 8/5i13,         pgs. 40 and 73).                He used Exhibits C-1

 11                and C-2 as visual aids to demonstrate the roadways, the directions of travel and

 I
 I I locations of his vehicle and Defendant's vehicle.                                         (N.T, 8/5/13, pgs. 41-45). When
 !         I

                   Defendant's        vehicle came to a stop, most of the vehicle                       had crossed over the stop line.
 ·         1




                     (N.T., 8/5/'l 3, pgs. 45 and 73).
 · 1


 I iI
 r
                             Office VVardle initiated his emergency reel and blue lights, put his window down

 !
 I
                   the rest of the way and turned left onto G.O. Carlson Boulevard to pull up right next to
                                                                                                                                                       II
I,                 Defendant's        vehicle.      (N.T., 8/5/13,      pgs. 45 and 77-78).             The officer testified that he put \
J,
                   his hand out the window in an open manner and motioned for Defendant to stop. (N.T.,                                                J


Ii
I
 I
                   815/13, pgs. 45-46 and 78).                He wanted to get Defendant's                      attention to slop and talk lo          I
 i
                   him. (N.T., 8/5/13,          p.45). He demonstrated in court how he signaled to Defendant,                                   with
I
                   his left hand, the universal            sign for stop.           (N.T.,   8/5/13,   p.46).
:1...      I
!          I
1,


 !         I
,! ,I              ;, Officer Wardie id,3ntifieci   Defendant as the driver of tile vehicle. (J-..J.T., 13/5/13,           pgs. 53-54).
,
I/ .


                                                                             c
11                                                                           .• !
     11                                                                                                                    I
     11                          Defendant failed to stop and accelerated eastbound at a high rate of speed.
     I: I                                                                                                                  I



                                                                                                                           Il
        11            (N.T., 8/5/13, pgs. 46 and 78).        Officer Wardle kept his emergency lights on, made a
     i                                                                                                                     I
     11                                                                                                                    I
        Ii            three-point     turn to start following Defendant and activated his siren as well. (N.T.,            j
     11
     I!               8/5/13, pgs. 46-t48).        The officer followed Defendant   into the Thornridge development        \
     I!
     iI                                                                                                                    I
     11 !             where Defendant stopped his vehicle and got out. (N.T., 8/5i13, pgs. 48, 54, 78 and

                      80).     Officer Wardle stopped his patrol car behind Defendant's      vehicle.   (N.T., 8/5/13,     I
    1                                                                                                                      i
    11
    Ii                p. 48).                                                                                              I
                                                                                                                           i



    11
    JI                           Defendant     had exited nis vehicle and the officer instructed him to get back in the    I

    . II                                                                                                                   i

    I                 car. (N.T., 8/5/13, pgs. 48 and 52-53).         Defendant failed to comply.    (N.T., 8/5/13,

II  !
                 I    p.53).     Defendant stated that he did not see the police vehicle at the stop sign.       (N .T.,
                                                                                                                           ,·
                                                                                                                           i
11 8/5/13, p. 188). Office Wardle observed that Defendant was unsteady on his feet when                                    j

1
                 ii   standing,     swaying frorn side to side, almost staggering.     (N.T., 8/5/13, pgs. 53-54 and       I
1                     81 ).     Defendant was not falling over, but the officer testified that he had to assist him a
,1. I
il                    couple of times during the encounter.         (N.T., 8/5/13, pgs. 54 and 81). The officer could
,,
11
11
                      smell a strong odor of alcoholic beverage coming from Defendant.              (N.T., 8/5/13, pgs.



iI I
                      53-54).

                                Officer \/Vardle described the training and experience he had received with

IJ                    regard to interacting with people that may be under the influence of alcohol.           (N.T.,

I,' I                 8/5/13, p. 55).        He had training at the police academy for one year, including training in


i                     DUI detection, field testing and how to properly stop a vehicle.        (N.T., 8i5tl 3, pgs. 55

                      and 69-70).       Officer Wardle takes updated mandatory trnining once a year. (N.T.,
I
ii
1 ·
                      8/5/B, p. 69).
11
II
11




I
j
.I
             l                                                        6
'I


!11 i
1,                       He had personally investigated    about 75 DUI cases and had assisted numerous
'I
       1111
              officers with their cases and field tests.       (N.T, 8/5/13, p. 55).       Also, during his 15 years
1
11
,I            as a police officer. he very frequently dealt with people who were under the influence oi
11
              alcohol in non-DUI related settings.        kl   In his personal life, he has frequently       had the              II
11

I!            opportunity     to come into contact v,;ith people who are under the influence of alcohol.                 ld   0   I
11
11r 1
                         Based on his training and experience, when he does a traffic stop Officer Wardle                         I
                                                                                                                                   I
!I            looks at the following for indicia of someone being under the influence of alcohol: " ...
I'I!                                                                                                                              I
              physical observations,       how they move, how they talk, the look in their eyes, the things                        I
                                                                                                                                   I
11
i             that they say, the manner of their speech, whether it's slurred or clear."              (N.T .. 8/5/'13.
                                                                                                                                   I
11
              pgs. 55-56).
                                                                                                                                   I!
I
I
                         Officer Wardle testified that Defendant told him that he had a few drinks at a                                I
11            friend's    house earlier and that he was trying to go home.        (N.T.,     8/5/13, p.56). The
1,                                                                                                                                     I
I:
i             officer further testified that Defendant then asked him " ... numerous times if I knew who                               Ii
·11I                                                                                                                                   I



'1            he was       He asked me numerous times, also, if we had reached the point in life that we                               I
I,            were all losing.    And then, again, he was going to be the next President of the United                                 l
              States.     And he asked me if I would like him to have Obama call to verify it." ld"-

I
I,     I      Defendant started making the statements almost immediately when the officer started                                          11

I\            interacting with him, well before he was placed under arrest for DUL (N.T., 8/5/13, p.
I 1
              188).
11I,

II                       Their encounter   lasted a little over a half an hour and during that time, Defendant!
                                                                                                                                           I
11                                                                                                                                             I
11
              asked the officer five or six times if he knew who Defendant was and that he would be                                            I
11
!I !I
 lii I the next President of the United States.                (N.T., 8/51'13, pgs. 56-57 and 188).         Defendant                          I
i
i
       j
       I
                                                                                                                                               I
!11 I                                                                                                                                          I
       I
II                                                                                                                                             I   I
                                                                                                                                                   I
11
     i
     !l
    11            also to!d him five or six times that he would have President Obama give the officer a

              I   call.     (N.T., 8/5/13, p.57):.

                             Based on Officer Wardle's life experience he would not describe Defendant as

     '\           saying it in a joking or sarcastic manner. (N.T., 8/5/13, p. 188). It sounded like drunken
    I,
                  rambling to the officer.             Id. Based on his training and experience, the officer formed the j
                                                                                                                                                !
    11
     I1
    ! I
                  opinion that Defendant              was under the influence                of alcohol and/or drugs and that givin9
                                                                                                                                                11
    i         I
    11
                  field sobriety tests would             be appropriate.         (NT,        8/5/13, pgs. 57 and 82).       This opinion        I
    'I
                                                                                                                                                Ir
              I   was based upon Defendant's                     unsteady gait, his swaying side to side; his cryptic
          I
                  questions; the things he Was saying,                  his slurred speech and the odor of alcohol.                    (N.T.,   I
    I
    ,I
      I
    I         I
                  8/5/13,        p.57).                                                                                                         I
  iII
 'II                         Officer Wardle testified that that he generally                       uses three field sobriety tests and
          I
  I!
                  he gave Defendant               the three tests during the incident in question.
I'                                                                                                                  (N.T., 8/5/13, pgs.

                  58 and 83). First he asked Defendant to say the alphabet                                  and Defendant      recited it
 II
                  fine.     kl     Next, the officer used two physical               tests to determine          Defendant's    ability to
 I                hold his balance             and follow instructions.         (f\J.T.,     8/5/13,   p. 58).
 I
                             For the one leg stand test, Officer Wardle testified that he instructs suspects to
I
i
                  stand with their feet together,             hands at their side so that they can focus on what he is
I
                  telling    them.        kl   Officer Wardle holds that position as well. Id.                    He stated, "[Tlhe

                  instruction is to lift whichever            foot you choose six inches off the ground, then count to

I                 2,0 by thousands,             one, 1,000:   two, 1,000.        And I do explain, not all the way to 30, but I


i.;!'•    I       wil count and say to three or four, just so they understand                              the test"   kl   He also asks if

I!
11                there is anything            wrong with the suspect's legs, knees or hips that might prohibit doing                                1.
                                                                                                                                                     I
l         I                                                                                                                                          I
! i the physical test. (N.T.,                          8/5/13,     pgs. 59-60).            Officer Wardle demonstrated for the jury
:I
!         I
          I
.I                                                                          B
'I
I 1I
!                                                                                                                                             II
i      11'




             how he instructed                        Defendant to do the test.         ht   He testified    that Defendant    said he was]
I
· 1
             fine in response to the question                         about     any !eg, knee or hip issues.         (hJ.T., 8/5/13, p.

             60).
       I                                                                                                                                       I
       I                         The officer stated that ideal road conditions                  for field sobriety tests, would be a
I
                                                                                                                                               I
11           flat surface with no obstructions or gravel. (N.T., 8/5/'13, pqs. 58-59).                                  During the
!'II
i
!      !     incident               in question,        Defendant and Officer VVardle vvere on a good, flat, level, dry                        I
I
;I
             surface.                    (N.T., 8/5/13, p. 59).

Ii l                             When asked howDefendant performed on the test, the officer responded,                                "[a]!
                                                                                                                                                   I
             the count of three, he had to put his foot down for balance. He started over at the count

i I of four. He had to put his foot down for balance again." (f\l.T., 8/5/'13, pgs. 60 and 83).

11            At that point.                      Defendant    asked the officer if he could perform another test. (N .T.,
11

I!I!         r;r..1-1
             ..l _:1 "',.::, •    ·1 .
                                  I-     6'0) .

!                                Officer Wardle explained the walk and turn test to Defendant.                         kl   He

             demonstrated                         and described    the test to the jury as he had described it to Defendant on
I,
11           the morning in question.                          (N.T., 8/5/13,    pgs. 60-61).     Specifically,   the officer stated,"!,
.I II
lIi ! again. would have them hold position.                                     in a mirror position.       Have them put their right
11
IIii         foot in front.                   i mirror the left foot in front of the right foot so there is no confusion, keep
Ii
Ii           hands at side while I explain the test.                            He is to walk hee! to toe nine steps, counting out
       I
             with each step, turn, come back nine heel to toe steps.                                    I will generali:/ demonstrate

I            how to do                    it appropriately."      (N.T., 8/5/13, p. 61).
II     J                         The officer testified that he did not recall if he demonstrated all nine steps for
                                                                                                                                                       II
I'                                                                                                                                                     I
11           Defendant,                    it might have been five or six, but he did demonstrate                 the steps and the turn\

11           for him.                Id. He demonstrated             for lhe jury how he showed Defendant              how to make the                 I
11
, 1
                                                                                                                                                       II
11
I.                                                                               '.:J                                                                   I
    !l
    Ii       1
                 turn, as a "pivot where you are, nothing extravagant," before taking the heel to toe steps
    11
    !        i   back.   lit    Regarding Defendant's performance of the test, Officer Wardle stated that
    !  I                                                                                                                       I
    I;
    i!           Defendant      was able to put one foot in front of the other, but used his arms out at the                   I
    I;
    Ii
    I        I   side for balance. J_c;L
    I'                                                                                                                         I
                                                                                                                               I
                                                                                                                               J
                         The purpose        of field sobriety tests is to help tile officer determine whether
    11
    i
                                                                                                                               I
    Ii           someone       is under the influence     of alcohol.    (N.T, 3/5/13, p. 62).     To make that                I
    Ii                                                                                                                         Ij
    r        I   determination,      the officer looks for "how they pay attention to the instructions,          how they
11                                                                                                                             I
                 perform.      Also, with the counting, it helps to see what their mental facilities are.           Are
    11
    ,I
I                they counting in order? Are they hesitating,            thinking   about what the next number is?
I
11               And, then also, their balance, how well they carry themselves."                 lI:L
!I•i
i'
'I                       Based upon his training and experience,             the officer determined that Defendant
I                failed the one legged stand test. Id. This opinion was forrned because Defendant was
I
II               only able to go to three or four steps before putting his foot down for balance.                 (N.T.,

· 1              8/5/13, pgs. 62-63). Officer \i\/ardle also detennined that Defendant failed the walk and
1.
I11 I
                 turn test because he did not follow instructions and he used his arms outstretched for
I!
Ii               balance.      (r\J.T., 8/5/13, p. 63).
1 ·

I
I                        At this point during their interaction,        the officer had formed the opinion that
I



         I       Defendant was under the influence of alcohol              and incapable of safe driving.       JJ.L He

                 based this opinion on the totality of the circumstances.             including the following:     his

                 observation of Defendant rolling through the stop sign, the high rate of speed, applying

                 the brakes heavily at the last second, not following the officer's instruction               to get back in

                 the car, Defendant's unsteady manner, the swaying. slurred speech, the odor of

                 alcoholic     beverage, his questions to the officer of "have we reached               a point where we're
    Ii

    ij
    i
    :, I         all losinq?   Do I know who he is. that he is going to be the next president" and the field
    11

    !I
    I.           sobriety testing results.      (N.T., 8/5/13,   pgs. 63-64 and 88).

    11
                          At some point durin9      the officer's interactions      with Defendant, he called Officer

    ti           Pohlig to assist at the scene. (N.T., 8/5/13, p. 64).              Officer V\/ardle placed Defendant
    I    j

                 under arrest, put him in the back of the patrol car and told Defendant that they were
    11
    , , goin9 to go to Brandywine Hospital for a chemical test of his blood.                          (N.T., 8/5/13, pgs.
    !        I
    Ii           64 and 84). The procedure for a chemical test entails a phlebotornist drawing two tubes
    ilj I
                 of blood that wi!I get sent to the State Police lab where an analysis vvill be done to


    I
    lj
                 determine the blood alcohol content.            (NT.,   8/5/'13,   p. 64).

    II
    'I
                          Prior to leaving the scene, Officer Wardle asked Defendant                if he would submit to        I
    11           the blood test. (N.T., 8/5/'!3, p. 189).        Defendant responded that he would not submit to!
!I
11               the test because      he had a couple of prior DU!s and Defendant did not mention that he
11
11
                 had a skin rash or medical condition as the reason to not submit to the test.'                   (N.T.,
    I    I
                 8/5/13, pgs. ·1 sg-·191 ). Defendant did not mention a fear or concern of needles to the

I'
t
                 officer, nor did Defendant ask for another form of testing for alcohol.               (N.T., 8/5/"13, p.
1,
!        I


II               190).

'\                       Once at the hospital,      but prior to the blood draw, the officer is required by law to
         I


                 read the Implied Consent Form to all people that are requested to submit to a chemical

                 test. (N.T., 8/5/13, pgs. 64-65).       The Implied Consent form is Form DL 2G issued by

                 PennDOT.       (N.T., 8/5/13. p. 65, Exhibit C-3).       Officer Wardle read the DL 26 form to
I
                 Defendant as follows:
i
I                -----·-·-·--------·-----
!                3
i                  The court gave a cautionary instruction to the jury about Defendant's statement to the officer. The court
                 instructed the jury that the evidence can only be considered in assessinq the c,·edibiiity of the witness and
                 it is not to be used as evidence of his guilt or innocence cf the crimes charged in this case. {NT, 8/5/13,
I                pqs. 189-190).

11

IiI,                                                              11
                                It is my duty as a police officer to inform you that of the
                       follovving: You are under arrest for driving under the influence of
                       alcohol or controlled substance in violation of Section 3802 of the
                       Vehicle Code.
                                I am requesting that you submit to chemical test of blood _1;
                                If you refuse to submit to the chemical test, your operating
                       privileges will be suspended for at least ·12 months. If you
                       previously refused a chemical test. or previously wese convicted of
                       driving under the influence, you wil! be suspended for up to '18
                       months.
                                !n addition, if you refuse to submit to the chemical test, ano
                       you are convicted of violating Section 3802(a)(i), relating to
                       impaired driving of the Vehicle Code, and because of your refusal,
                       you will be subject to more severe penalty set forth in Section
                       3804(c) relating to penalties of the Vehicle Code.
                                These are the same penalties that would be imposed if you
        I              were convicted of driving with a high rate of alcohol, which included
                       a minimum of 72 consecutive hours in jail and minimum fine of
 II                    $'1,000, up to maximum five years in jail and maximum fine of
 II                    $10,000.
 11
 1 ·
                                You have no right to speak with an attorney or anyone else
 i
 11
                       before deciding whether to submit to testing. 'If you request to
                       speak with an attorney 01· anyone else after being provided these
        I
 II     I              warnings, or you remain silent when asked to submit to chemical
 I'II                  testing, you will refused (sic) the test resulting in the suspension of
                       your operating privilege and other enhanced criminal sanctions if
 I',I                  you are convicted of violating Section 3802(a) of the Vehicle Code.
 ij Il      (N.T.,     8/5/13,     pgs. 65-68, 85 and Exhibit     C-3).

                       After the officer finished reading this to nim, Defendant              refused to submit to the
II          testing.     (f\J.T., 8/5/13,   pgs. 68 and 85). Defendant essentially            said,   "no."   (N.T., 8/5/13,
I

            pgs. 68 and          191 ). Officer Wardle asked him to submit to the chemical                testing of blood
I
II          twice, once at the scene ofthe stop and once at the hospital.                     (N.T., 8/5/13, pgs. 68, 84


Ii          and'191).            After Defendant refused to give a sample, the officer took him home.                   (N.T.,

            8/5/13,     p. 68).

 I
;I          ----···-----··------
            ,: At trial. Officer V\lardle explained lo the jury that the 01.26 form has a blank line in whicl1 they handwrite

'I,I        the substance which they are requesting to test. In this case the substance was blood. (N.T., 8i5/13, p.
            66 and Exhibit C-3).


II
\I II
I;
i
I!
    I1,   I               Officer Timothy Patrick          Pohliq testified     that he has been a police officer with Caln
11
    I     I
          j   Township Police               Department since ·1999.        (N.T., 8/5/13,    p. 89).     He has completed

          I   numerous trainings with the Pennsylvania                     State Police on identifying            people under the
          !
              influence and standardized                field sobriety tests.     (NT, 8/5/13,     pgs. g·J-92).         Within the

              training,    test subjects would consume different amounts of alcohol so that they could

              view various levels of sobriety              and intoxication.      (NT, 8/5/13,         p. 92).

                          Officer Pohlig testified that some indicia of being under the influence that they

              are trained to look for in people include slurred speech,                      unsteady      gait and odor of

              alcohol.      Jd   0    At the time of trial he had made almost a hundred                 DUI arrests throughout
          I
I!! I         his 15 year cmeer as an officer.                (N.T., 8/5/13, p. 9'1).       He also had a lot of interactions

              with people who were under the influence, but not in a DUI setting.                                (N.T., 8/5/'13, p.
iI
II            O')\
              V•-)·
11
                                                                                                                                      l
                          He was on duty on January             'l, 2013 when he was asked to assist Officer Wardle                   I
I
              with the traffic stop on Thornridge Drive.                (N.T., 8/5/13, pgs. 89-90).              Officer Pohlig
1,
I I observed that Defendant had a staggering                               gait, he stumbled a bit when he walked, his
Ii
1             speech was slurred and he appeared                    to be under the influence of some sort of
!I
iI            substance.              (N.T . 8/5/13,   pgs. 90-91   and 93).     The officer did not get close enough to

              Defendant              to smell any alcohol because      he was there to assist and needed to keep a

              reactionary distance away from him. (N.T., 8/5/13, p. 93).

                          Defendant tried to.enqaqe            Officer Pohlig in conversation,           but the officer did not

              respond.       (N.T;         8/5/13, pgs. 93 and 95-96).         Defendant     was rambling about being the

              next president and saying "mumbo jumbo." (N.T., 8/5/13, p. 94).                              Defendant's       speech

              was slurred and ver''J' incoherent.              !d. "It Just didn't make any sense."               Jil



                                                                      13
                           lryian   Chaudhry,          a friend    of Defendant for a couple             of years,         testified   that he and

                Defendant        went to a ~Jew Year's              Eve   party on December 31, 2012 at a restaurant
                                                                                                                                                         I
j               Defendant's         other friend owns .. (r,J.T.,          8/5/13. pgs. ·109-·110).            Defendant picked up Mr. j
                                                                                                                                          I
l
Ji
      i         Chaudhry and drove him to the restaurant.                              JJ;L   Trlf!J arrived at about 10:00 P.M. (f\J.T., I

J,    I         8/5/'13.    p. 1 ·11).    Defendant introduced him to some people, they ate some food and                                                I
                then had a drink.             l!    I
I, I
i
         did not serve alcohol.         (N.T., 8/5/"13, P£1S. 1 '18-'l 19).             Defendant left the house about
I,       10:00 P.M. and returned about 1:001\.M.                          (N.T.,   8/5i13, p. ·119). Upon his return,

I.! I Defendant appeared normal and not under tile influence of alcohol. kL.
!I
iI, I        Ms. Kumar stated that she was with Defendant until about 4:00 J\M. oi- 4:30
• 1
I1       fa.. fvl. because they were watching their dog and puppies. (N.T., 8/5/13, pgs. 120-121).
11
II       Defendant did not have anything to drink during that time because they do not have                                        ·1,

I
iI
         alcohol in the house.         !d.: Thereafter, she went to sleep and did not see what Defendant,
                                       -                                                                                           I
i11I     did after 4:30 /Uvl. (NT, 8/5/i3, p. ·122).
                                                                                                                                   i
i    I
!i                  Anne Goswarny          testified   c.JS   follows       Defendant is her youngest brother.        (N. T.,
i
                                                                                                                                   I
         3/5/13. p. '123). On December 31, 20·12                     into January 1, 20·13,          she was at Defendant's        I
         house, where her father also resides.                    (N.T .. 8/5/13, pgs. ·123-124).          When she arrived        I
                                            .                                                                                      I
         about 7:00 P.M.,        Defendant was there and appeared fine and not under the influence of]
                                                                                                                                   l
         alcohol.     (N.T., 8/5/13, pgs. 124-125).               There is no alcohol in the house.            (N.T., 8/5/13.      I
         pgs. ·125 and 127-128).                Ms. Coswamy        stated that her dad does not drink and would                    I
         not like it if any of his children drank.               (N.T.,     8/5/'13,    p. 128).
                                                                                                                                   I
                    She stated that Defendant left the house and returned about ·1 :00 A.M. (N.T.,
                                                                                                                                   I
         8/5/13, p. 125).        Defendant appeared fine and not under the influence at that time.                         19..c

         Ms. Goswarny was leaving when Defendant                             returned so they only said hello and had

         brief contact.      (N.T.,   8/5/13, pgs. 125-'!20).               She did not see him swaying or slurring his

         words.      (N T., 8/5/13,    p. 12G). She asked him how he got home and Defendant told her

         that a friend dropped hirri off. (N.T., 8/5/13, pgs.                      127-128).       Ms. Goswarny did not see

         Defendant between            1:30 A.fVI. and 5:30 AM.                 (N.T.,   8/5/13, p. 128).




                                                                   15
11


                   Defendant   testified as follows.      He said he was not driving under the influence of

         drugs or alcohol on January 1, 2013. (N.T.,              8/5/13, pqs. 130 and 'l 69).         He is a thirty-

         five year old entertainer     and IT director.     !si   He holds multiple certifications in

lIi i    technology, software development and LiteCyc!e.                 (N.T .. B/5/'13, p. 13·1 ).

11                 f~egarcling December 3·1. 2012, Defendant said he was home uni ii 9:00 P .fvl.

I        (N.T., 8/5i13,    p. 132).   He left to pick up Mr. Chaudhry and drove to Chateau Granieri,

         which     is a banquet facility owned by his very good friend. (N.T., 8/5/13, pgs. 132 and
I
I    1   170).       Defendant testified that he did not have any alcoholic beverages at his house,
Ii
         Mr. Chaudhry 's house or while driving to Chateau Granieri that ni9ht. (N.T., 8/5/13,
I'
11       pgs. 132-'i33).

11                 While at the venue,    Defendant stated that he hung out and socially networked
1,
         with the entire clientele base. (N.T., 8/5/'!3, pgs. 132-133                and 171).   He admitted to
Ii !
< I
i
         having a drinl: at about 10:30 P.ivl., which he got from the bar with Mr. Chaudhry.                        (N.T.,1

I
i
         8/5/13. p. 134). He had a screwdriver,           a Captain and Coke and a charnpag ne toast at                       I
         midniqht.     (N.T, 8/5/13, pgs. '134-135).        He was an ivlC for about a half hour, during
I        which he was talking loudly and chatting up the crowd.                l~L
                                                                                                                              I
                   At about ·12:30,   Defendant and Mr. Chaudhry left the venue because Defendant
Ii
         had finished up his toasting duties and he wasn't feeling weli. (N.T.,                  8/5/'13,    pgs. 135-

         136).     When asked to describe how he was feeling, Defendant stated, "Just 1Nas11't

         feeling   well.   I was kind of a little nauseous, exerted a lot of energy.             Sornetimes       when

         you scream that loud behind the microphone, it kind of hits your stomach.                          So I just

         wasn't feeling well, kind of like cold sweats." (N.T., 8/5/13, pgs. 137- ·138).                 Defendant

         also testified that the owner of the venue, Venkat Reddy, "likes to bust rny chops a little
      1                                                                                                                         1
1     I                                                                                                                         I

11         bit. So he pretty much looked at I ryian a nrJ said, don't let him drive,"                     (NT, 8i5/13, pqs. I

           136-'137 and 172-173).          Mr. Chaudhry drove Defendant's               car home, (N.T., 8/5/13, pgs.           I.:




           172-173).
                                                                                                                                I
I
      J            Defendant testified he did not have any further alcoholic                       beverages because he          I
                                                                                                                                 I


I          was not feeling well and just wanted to hang out. (N.T.,                   8/5/"13, pgs.       '138 and '174).        I
II         Once home, he watched his dog and puppies.                  kl.   He left his residence at 5:00 /\.iv1. to                 I
I
J          go to WaWa for Tylenol, water and a pack of cigarettes.                      (N.T., 8/5/13, pgs. ·139 and
                                                                                                                                      !
                                                                                                                                      11·
I

il    I
      i'   174).   The 'vVaWa is a mile to a mile and a half from his house. (N.T., 8/5/13, p. 140).                                  I
iI                 On his way back home, Defendant claimed he was driving                            down G.O. Carlson                j

!     I    Boulevard approaching           Municipal     Drive cloi11g the normal       speed limit, about 35 or 37                   j


111        miles an hour.    (f'J.T., 8/5/13, pgs. '140-14.1).       He 1.;vas aware that there was a stop si9n                       I
           at the intersection.   (N.T.,     8/5/13,    p. 140).    He testified that he stopped behind the stop                      I
;I         sign without applying his breaks in a hard manner.                (N.T.,      8/5/'13, p. 141 ).                           I
iI                                                                                                                                    I
iI                 He did not see a vehicle to the right side of his vehicle.                     Id. Defendant testified

'1
           that he saw a cf ear intersection           without any vehicles.    (NT, 8/5/'13, p. 142). After the
      I    intersection,   he was traveling east and saw police strobe lights tum on from the police

           station parking lot    (NT, 8/5/13, pgs. 141-142 and 144).                        He didn't thinic   much about it
I'I
!          because he thought they may be going out on a call, so he continued to travel normally                                         J

i
           at about 3!1 or 2,7 mph. (NT, 8/5/'13, p. 145).

I                  Defendant testified that he continued to travel on G.O. Canson Boulevard                             until         I
           he made a left turn into the Thornbridge             Development.          Js;L    He then noticed the police
                                                                                                                                          I

           iiqhts and pulled over. (N.T., 8/5/13, p. 146).            He exited his car because Officer Wardle

  I        pulled up behind him even though he knew that the standard procedure                                 when your
:I
I!
!I
II
11


Ii                                                             17
     I
     I   vehicle is stopped by police that you are to not exit the vehicle. (N.T.,                                8/5/13, pgs. 148
I/ lI
11       and 177).     Defendant asked the officer if everything was okay. (N.T .. 8/5/13, p. 148).
Ii
:!
!    i Defendant       admitted to the officer that he had two drinks a! a friend's                              place, the mixed
1

Ji       drink and charnpagne.              (N.T., 8/5/13, pgs. 148-149).             Defendant stated that he tried to
1    I                                                                                                                                    i
                                                                                                                                          '
I        say somethinq to Officer Pohlig because he has run into him on multiple                                     occasions       in

II                                                                                                                                        I
11
11
I    I
         •. e;::t:;:::::           0
                                       :a ~:98~:,1: ~:;     s: ::~
                                                                      10   ::I.; ::: .;                   .~11   :he guys, a   lot   of   I
! '
11
! I
                  Defendant        admitted to telling          Officer V\Jardle a few times that he was running for                      I
Ii
         President    of   the   United Slates.        (NT,       8/5113, pgs. 162 and 164).              When asked why he               I
11                                                                                                                                        i
         did it, Defendant responded as follows:                     "At that point l was pretty charged.                I could          I
11 I
         have told him I was a spawn of satan.                     It would have been okay because it wouldn't
     i
                                                                                                                                          I
         have really made an), difference.                It vvas more of a sarcastic remark, rather than me just j
I
I I
ii! I    kind of randomly         going     off on a tangent.        Multiple     requests      onto the entire situation of
                                                                                                                                          f



I:       the night. nothing was really said.               My word meant absolutely nothing."                       (N.T., 8/5/13,
1'
Il       pqs. ·162--163).        Defendant said he was frustrated.                 (N.T., 8/5/13, p. 164).            Defendant
                                                                                                                                          I
11 I
         also aclrnitted    that he told the officer several times that he could call President Obama

         to explain   the situation.         (N.T.,   8/5/13,     pgs.     ·155 and 177-181).

                  Defendant testified that after the officer informed him that he was going to take

         him for blood work, he told the officer that he "cannot go underneath                                   the needle"

         because he was battling a skin disorder with a rash.                         (N.T.,    8/5/13,    pgs. 165-·166 and

         '181-182).    Photos Defendant had taken of his rash                       011   January 4, 2013 \Vere admitted

         into evidence.      (N.T.,       8/5/'13, pgs. 166 and '!(37)           He said they reflected what his body

         looked like on January 1, 2013.                (N.T., 8/5/13, p. ·167).




                                                                   J. 8
11

      I           When asked why he was afraid to go under the needle, Defendant                   replied,

.I        "Further infections.    My mother passed away from an infected needle from a dialysis

          center by getting blood MRSA when she had very similar rashes on her body.                    And she

      I   was diabetic.     So I wasn't sure what these were at the time."      (N.T., 8/5/13, p. 168).
      I
I
Ii                                                                                                                I
'II. Defendant acknowledged that Officer Wardle read him the Implied Consent Fo1Tn at the                         j

          hospital and admitted that he refused to do the blood test. (N .T., 8/5/13, pgs. 169, 181

I         and 186).
I11
.i I
ii
11 ,              Defendant stated he was very concerned about getting a driving under the
i
          influence    charqe.   (NT., 8/5ti3, p. 184). He is a permanent resident and a DUI
:I
!I        conviction would affect his residency status.      (t,J.T., 8i5/13, p. 185). Even though he
11
11        knew that the only way he could prove that he was not under the influence was by

IiI       giving a sample of his blood, he was not willing to submit to the test.         kl


                  The crime of driving under the influence     is set forth in 75 Pa.C.S...i'.\.   § 3802. !t

          states that "An individual may not drive, operate or be in actual physical control of the

          movement of a vehicle after imbibing      a sufficient amount of alcohol such that the

          individual   is rendered incapable of safely driving, operating or being in actual physical

          control of the movement of the vehicle."     75 Pa.C.S.A.     § 3802(a)(1 ).
I

I                 Pennsylvania courts have held that "'Subsection 3802(a)('1) is an 'at the time of
!j II     driving' offense, requiring that the Commonwealth prove the Iollowinq elements: the

          accused was driving,      operating, or in actual physical control of the movement of a

          vehicle during the tirne when he or she was rendered incapable            of safely doing so due

      I


                                                      19
I!
11
II
1    l
         to the consumption         of alcohol."    Cormnonwealthv .. Teems, 74 A.3d 142.         145
11
     i
·1


I    I   (Pa.Super. 20-13), quoting 0n•lJ!I19DY'£~{i)t!]_:[,_~\;Clid~.     985 /\.2ci 871, 1379 (Pa. 2.009).
i!
!I                 VVith respect to the type, quantum.         and quality of evidence required to prove a

11       qeneral     impairment violation     under Section 3802(a)(1      ), the Pennsylvania Supreme
I
         Court in Segida set forth.the following:

                             Section 3802(a)(1 ), like its predecessor [statute]. is a
                   general provision and provides no specific restraint upon the
                   Commonwealth        in the manner in which it may prove that an
                   accused operated a vehicle under the influence of alcohol to a
                   degree which rendered him incapable of safe clrivtng .... The types
                   of evidence that the Commonwealth may proffer in a subsection
                   3802(a)('1) prosecution include but are not limited to, the following:
                   the offender's actions and behavior. including manner of driving
                   and ability to pass field sobriety tests; demeanor, including toward
                   the investigating officer; physical appearance, particularly
                   bloodshot eyes and other physical signs of intoxication; odor of
                   alcohol, and slurred speech. Blood alcohol level may be added to
                   this list, although it is not necessary and the two hour time limit for
                   measuring blood alcohol level does not apply. Blood alcohol level is
                   admissible in a subsection 3801 (a)('l) case only insofar as it is
                   relevant to and probative of the accused's ability to drive safely at
                   the time he or she was driving. The weight to be assiqned these
                   various types of evidence presents a question for the fact-finder,
                   who may rely on his or her experience, common sense, and/or
                   expert testimony. Regardless of the type of evidence that the
                   Commonwealth proffers to support its case, the focus of subsection
                   3802(a)(1) remains on the inability of the individual to drive safely
                   clue to consumption of alcohol-not on a particular blood alcohol
                   level.

         J9e1J1S, 74 A.3d at 145, quoting Seqida, 985 A.2d at 879.

                   Examining    the evidence in the. record, viewed       in the light most favorable to the

         Commonwealth          as verdict winner,    it is abundantly   clear that there was sufficient

         evidence to support the jury's finding that Defendant            was guilty of driving   under the

         influence    of alcohol.     Each element     of the crime was established     beyond a reasonable

         doubt.




                                                          20
I'

11
Ii
I! I
1    '1
                         Defendant's            actions and behavior,        including manner of driving and failing to pass

iI           field sobriety tests; his demeanor at the scene; his unsolicited comments and his

II           physical appearance establish that he was under the influence and incapable of safe

·    1
             driving.       Specifically,         his driving at a high rate of speed, applying the brakes heavily at

             the last second, rolling through the stop sign, failing to acknowledge the officer's
!        I
             motions to stop, not following the officer's instruction                    to get back in the car, unsteady
II I         manner.         swayinq, slurred speech, the odor of alcoholic beverage, his bizarre questions
     I

Il           and statements to the officer and the failed field sobriety tests establish that Defendant
11
             was driving a vehicle when he was incapable of safely doing so due to the consumption
11

             of alcohol.
11
;I Il                                                                                                                               !
iI
                         It is abundantly          clear that the jury rejected Defendant's          version of the events and      l
I    I
iI           found the other witnesses to be credible. As set forth above, the fact-finder is free to                               I
11
             believe all, part or none of the evidence presented.                       The jury's   determination    that
1,                                                                                                                                  I
11           Defendant was guilty of driving under the influence was supported by sufficient
iI
jl
·I
I,
             evidence         and Defendant's            argument on appeal is without        merit.


11
             :Weight       Q.f the     Evidence:
i    I
li                       ",A. motion for new trial on the (Founds that the verdict is contrary lo the weight of
Ii
             the evidence,            concedes that there is sufficient evidence            to sustain   the verdict."
11
!    i

JI
             ~.QlTlt}J.90.\Y_0_~l!ll.Y...:....Y1.lQ!:IJ§L 744 /\.2d 745, 751 (Pa. 2000), citing Comrr1onwealth               v.
It
!            Whitemgn, 485 A.2d 459'.(Pa.Super.                      ·t984).    "Thus, the trial court is under no obligation

             to view the evidence in the light most favorable to the verdict winner." V'Jig_mer, 744

             ,, "' a· t· -n::1·
             A.,:.a                 ...... r
                         , ..., , c1t111g      Tibb
                                                I   s ·v.
                                                       . Fi,Q!LE.,
                                                              id 4r:::-
                                                                   or U"'
                                                                        .0. 31 , ~",
                                                                                 ')8 102
                                                                                      .               , ('1982' ), 11.- 11 , 1,02
                                                                                         ,S . Ct . 22-11

             S.Ct. 2211.           /\11 allegation      that the verdict is against the weight of tile evidence is




                                                                        21
11
il
li
i;
11        addressed by and at the discretion of the trial court. Y\'idrner, 744 A.2d at 751-752,
ll
i     I   citing Commonwealth        v. Brown, 648 A.2d ·1 '177 (Pa. 1994).
11
                  A new trial should not be rJranted due to a mere conflict in the testimony or
11
i)
I         because the judge on the same facts would have arrived at a different conclusion.
                                                                                                                 i

I         \.!YJg_rner, 744 A.2d   at 752, citing Thomp~Q.D.Lt;::J.t, of P.1."2.]ladelphia, 493 A.2d 6139, 673    I
          (Pa. 1 9 8 5). "A trl a I judge rn ust do more th an reassess the credibility of the witnesses         I
I!i   i   and allege that he wouid not have assented to the verdict if he were a juror. Trial                    j
iI
i, II     judqes, in reviewing a claim that the verdict is against the weight of the evidence do not             I
Il
11
11        sit as the thirteenth juror. Rather, the role of the trial judge is to determine that
iI II                                                                                                            II
1 ·       'notwitbstandlnq    all the facts. certain facts are so clearly of greater weiqht that to iqnore       I
i     I                                                                                                          i
ii
· I       them or to give them equal weiqht with all the facts is to deny justice." Id.
 !I
lI' l                                                                                                            I
                                                                                                                 I
                  '"[fa,] new trial should be awarded when the jury's verdict is so contrary to the
11

jI        evidence as to shock one's sense of justice and the award of a new trial is imperative

iI        so that right may be given another opportunity to prevail." Commonwealth                v. Sullivan,
11
I'        820 A.2d 795, 806 (Pa.S~1per. 2003), app. denied, 833 l\.2d 143 (Pa. 2003), quoting
I Ii
Ii I      _G.9ri1rnQL1we~ltl~Goodwine, 692 /\2d 233, 236 (Pa.Super. 1997), app. cleniecl, 700
11
11        ,l\.2d 438 (Pa. 1997).     Stated another way, the evidence must be "so tenuous, vague
'i
11
                                         '
      I   and uncertain that the verdict shocks the conscience of the court.' " .§ullivan, 820 A.2cl

      l   at 806, quoting Commonwealth .Y.J:§., 640 /\.2d 1336, 1351 (Pa.Super. 1994), app.

I,
· 1
          denied, 655 A.2d 986 (P~. '1994).
11
!     l           In addition, the Pennsylvania      Supreme Court has been clear that "appellate
I:
iI. I     review of a wei9ht claim is a review of the exercise        of discretion,   not of the underlying
; I
i'
I
I.
11
!i
11
11



l!
11
          question of whether the verdict is against the weight of the evidence.';'                 §_ld.]llva.Q. 820
il !i     ;'.\ 2d at 806; quoting :VVido,er, 744 Ji,.2d at 75'1-752.
 :I
!I                   Accordingly, this court applied the above standard when reviewing the evidence

     I    presented at trial. Since in this claim, Defendant conceded that there was sufficient
II! I                                                                                                                   I
          evidence to support each material element of driving under the influence, we examined                         I
11
          the testimony of the witnesses and evidence presented to determine if the evidence                            I
Il
11
          was so tenuous,           vague     ind uncertain that the verdict shocks the conscience of the
l    J
                                                                                                                        I,


I!        court.
i
                     The Pennsylvania Supreme Court has clearly said that "it is tile trial court's                     I
11                                                                                                                      II

11        sense of justice that must be shocked before a new trial may be granted on a claim that!
II                                                                                                                      li
11        the verdict was against the weight of the evidence."               ~.1!.iiiv~m. 820 /-\.2d at 807, n. ·11,
I.i ,
     !
     I
          citing, ~rown, 648 A.2d at 1             rn·1 (Pa. 1994). After review of the evidence, this court            I
                                                                                                                        I
     I                                                                                                                  I
Ii. I     unequivocally determines that the guilty verdict of driving under the influence is not                        i
     !
     I
          against the weight of the evidence. To the contrary, the evidence strongly supports the                       l
                                                                                                                        I
Il        verdict.    The jury's verdict on this charge is not contrary to the evidence as to shock                     I
                                                                                                                        11
!    I    one's sense of justice.             For the above listed reasons, Defendant is not entitled to a new
     II   trial.   Accordingly,          this issue on appeal is without merit.                                             I
I    I
I:
'I
11
!I
!I

     I
     I


Ij
I                    ·7 /.,-
                      7/ :; 1 I
                               l1ic")·
l    j    DATE:
                               / ·-----

. I!
1
                                                               ''')":)
                                                               L ..)
11